285 F.2d 113
Theo F. BOBLITT, Appellant,v.UNITED STATES of America, Appellee.
No. 17088.
United States Court of Appeals Ninth Circuit.
December 16, 1960.

Hersh & Hadfield, San Francisco, Cal., for appellant.
Laurence E. Dayton, U. S. Atty., William P. Clancey, John Kaplan, Asst. U. S. Attys., San Francisco, Cal., for appellee.
Before CHAMBERS, JERTBERG and KOELSCH, Circuit Judges.
PER CURIAM.


1
The judgment of conviction for a violation of 33 U.S.C.A. § 407 is reversed. The "deposit of loose timber and other materials upon the bank of a navigable water, to-wit, San Francisco Bay," was charged.


2
We are unable to convince ourselves that there is enough evidence in the record from which the jury was entitled to find beyond a reasonable doubt that defendant was guilty.